In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-209 CR

NO. 09-03-210 CR

____________________


SUE ANN WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 81737 and 85505




MEMORANDUM OPINION (1)
	Sue Ann Williams was convicted and sentenced on separate indictments for
possession of a controlled substance and tampering with government records.  Williams
filed her notices of appeal on May 2, 2003.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right to appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On May 9, 2003, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records by June 8, 2003.  See Tex. R. App. P. 37.1.  The records
have not been supplemented with amended certifications.  Because a certification that
shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
 
								PER CURIAM

Opinion Delivered June 19, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.